El Juez Presidente Señor del Toro,
emitió la opinión, del tribunal.
En este caso se dictó sentencia por desistimiento con im-posición de costas al demandante. El demandante no apeló. Firme la sentencia, el demandado presentó un memorándum, de costas y desembolsos en el que reclamó $200 como hono-rarios de abogado. Se opuso el demandante alegando entre otros motivos la falta de jurisdicción de la corte para con-ceder honorarios. La corte finalmente aprobó el memorán-dum fijando en $75 los honorarios. Y de esa resolución fué que apeló el demandante.
En su aleg'ato sostiene que la corte no tuvo jurisdicción para imponer las costas. No sólo tuvo jurisdicción, sino que estaba obligada a imponerlas precisamente por tratarse de una sentencia por desistimiento, de acuerdo con lo que expresamente dispone el No. 1 del artículo 192 del Código de Enjuiciamiento Civil. McEvoy v. Nadal Lugo, 34 D.P.R. 634.
Además, si el demandante no estaba conforme con la condena en costas, debió apelar de la sentencia. “No es en la apelación contra la resolución aprobando el memorándum de costas que el recurrente puede alegar abuso de discreción al imponerse las costas,” se resolvió en García v. P. R. Ry. Light & Power Co., 30 D.P.R. 455.
Impuestas las costas sin excluirse los honorarios, pudo reclamarlos la parte victoriosa. Véase el citado caso de McEvoy v. Nadal Lugo, 34 D.P.R. 634, y el de Hernández v. Sucesión Córdova et al., 31 D.P.R. 636, en el que se decidió, copiando del resumen: “Un demandado puede obtener honorarios de abogado en memorándum de costas presentado como consecuencia de una sentencia que tuvo por desistido, con costas, al demandante, antes del juicio.”
*127Bn cnanto a la cnantía fijada por la corte, no creemos qne se Raya demostrado qne sea excesiva.

Debe confirmarse la resolución apelada.

El Juez Asociado Señor Wolf no intervino.